i          i      i                                                                 i    i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00472-CR

                                       Chastity Ann VIEYRA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-10104W
                          Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: August 13, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal the trial court’s order modifying the terms of her deferred

adjudication community supervision. On July 22, 2008, we ordered appellant to show cause why

this appeal should not be dismissed for lack of jurisdiction because the trial court’s order is not

appealable. See Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).
                                                                                 04-08-00472-CR

Appellant’s attorney responded that she agreed that this court “has no choice but to dismiss the

appeal.” The appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-